ICJ_063_ContinentalShelf_TUN_LBY_1979-02-20_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

ORDER OF 20 FEBRUARY 1979

1979

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

ORDONNANCE DU 20 FEVRIER 1979
Official citation:

Continental Shelf (Tunisia/Libyan Arab Jamahiriya),
Order of 20 February 1979, I.C.J. Reports 1979, p. 3.

Mode officiel de citation:

Plateau continental (Tunisie/ Jamahiriya arabe libyenne),
ordonnance du 20 février 1979, C.J. Recueil 1979, p. 3.

 

Sales number: 4 42
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE
ANNÉE 1979

20 février 1979

AFFAIRE DU PLATEAU CONTINENTAL

(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 13, 44 et 46 du
Règlement de la Cour,

Considérant que, par lettre du 25 novembre 1978 déposée au Greffe de
la Cour le 1° décembre 1978, le ministre des affaires étrangères de la
République tunisienne a transmis au Greffier la copie certifiée conforme
d’un compromis rédigé en langue arabe entre la République tunisienne et
la Jamahiriya arabe libyenne populaire et socialiste, signé à Tunis le
10 juin 1977, par lequel ces deux Etats sont convenus de recourir à la Cour
au sujet de la question du plateau continental entre les deux pays, ainsi
qu'une traduction certifiée exacte en français de ce compromis;

Considérant que le ministre des affaires étrangères de Tunisie a égale-
ment joint à sa lettre le procès-verbal de l’échange des instruments de rati-
fication du compromis, échange qui a eu lieu à Tripoli le 27 février 1978;

Considérant que l’article 5 du compromis prévoit que celui-ci entrera
en vigueur à compter de la date de l’échange des instruments de ratifica-
tion et sera notifié au Greffier par les deux Parties ou par l’une ou l’autre
d’entre elles;

Considérant que dans sa lettre précitée le ministre des affaires étrangères
de Tunisie a indiqué que M. Slim Benghazi, ambassadeur de la Républi-
que tunisienne à La Haye, avait été désigné comme agent et que M. Sadok
Belaid, professeur à la faculté de droit de Tunis, avait été désigné comme
coagent et conseil aux fins de l'affaire;

Considérant que, conformément à l’article 39, paragraphe 1, du Règle-

4

1979
20 février
Rôle général
n° 63
PLATEAU CONTINENTAL (ORDONNANCE 20 IT 79) 4

ment, le Greffier, par télégramme et par lettre du 1° décembre 1978, a
avisé le Gouvernement de la Jamahiriya arabe libyenne de la notification
du compromis et rappelé les dispositions de l’article 40, paragraphes | et 3,
du Règlement concernant la désignation d’un agent;

Considérant que, par lettre du 14 février 1979 déposée au Greffe de la
Cour le 19 février 1979, le secrétaire aux affaires étrangères de la Jama-
hiriya arabe libyenne populaire et socialiste a transmis au Greffier la copie
certifiée conforme en arabe du compromis susmentionné du 10 juin 1977,
ainsi qu’une traduction certifiée exacte en anglais de ce compromis;

Considérant que dans ladite lettre le secrétaire aux affaires étrangères
de la Jamahiriya arabe libyenne populaire et socialiste a indiqué que
l'ambassadeur Kamel H. El Maghur et M. Suleiman A. Ateiga, ministre
plénipotentiaire à la mission permanente de la Jamahiriya à Genève,
avaient été désignés comme agent et coagent aux fins de l’affaire;

Considérant que les vues des Parties sur les questions de procédure sont
énoncées à l’article 4 du compromis, à l’alinéa B duquel elles conviennent
que, sans préjuger aucune question pouvant survenir relativement aux
moyens de preuve, les plaidoiries écrites seront constituées des documents
suivants :

« 1) Des mémoires à soumettre à la Cour et à échanger entre les
deux Parties dans une période n’excédant pas dix-huit mois (18) à
partir de la date de notification du présent compromis au Greffier de
la Cour.

2) Des contre-mémoires à soumettre à la Cour par les deux Parties
et à échanger entre elles conformément à ce qui suit: la République
tunisienne soumettra son contre-mémoire dans les six mois (6) après
la date à laquelle elle aura reçu notification du mémoire de la part de
la Cour; la Jamahiriya arabe libyenne populaire et socialiste sou-
mettra son contre-mémoire dans les huit mois (8) à partir de la date
à laquelle elle aura reçu notification du mémoire de la part de la
Cour.

3) En cas de nécessité, des mémoires écrits additionnels à soumettre
à la Cour et dont l’échange doit s’effectuer dans les délais qui seront
fixés par la Cour à la demande de l’une ou l’autre Partie ou lorsque la
Cour en décide ainsi après consultation entre les deux Parties »;

Tenant compte de cet accord ainsi que le prévoit Particle 44, para-
graphe 2, du Réglement;

Fixe au 30 mai 1980 la date d’expiration du délai pour le dépôt des
mémoires de la République tunisienne et de la Jamahiriya arabe libyenne
populaire et socialiste.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt février mil neuf cent soixante-dix-neuf, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les

5
PLATEAU CONTINENTAL (ORDONNANCE 20 IT 79) 5

autres seront transmis respectivement au Gouvernement de la Répu-
blique tunisienne et au Gouvernement de la Jamahiriya arabe libyenne
populaire et socialiste.

Le Vice-Président,
(Signé) NAGENDRA SINGH.

Le Greffier,
(Signé) S. AQUARONE.
